OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, which affirmed the dismissal of the landlord’s petitions for summary eviction and recovery of unpaid rent, should be affirmed, with costs.
The landlord’s petitions must be dismissed because they were jurisdictionally defective (see, Multiple Dwelling Law § 325; Administrative Code of City of New York § D26-41.21 [b] [Housing Maintenance Code]; 22 NYCRR 2900.21 [f] [Rules of the Civil Court of the City of New York]). Inasmuch as the landlord failed to allege compliance with the Loft Law’s "owner obligations” (see, Multiple Dwelling Law § 284 [2]), it is not entitled to rely on the Loft Law’s statutory exemption from the jurisdictional predicate of multiple dwelling registration (see, Multiple Dwelling Law § 285 [1]). Consequently, we do not reach the landlord’s claim that its building is an "interim multiple dwelling” protected by the Loft Law, or its contention that the Loft Law may be applied to rent-controlled buildings.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr., concur; Judge Bellacosa taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.